OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR CORDOVA DAVILA
Los demandantes en este caso alegan que obtuvieron del municipio de Vega Baja la concesión de uso de un solar radi-cado en la calle Eugenio María de Hostos que mide 45 po pies de frente por 14 de fondo y que colinda por el norte, sur y oeste con la sucesión de Ramón B. Pórtela, y por el este con la calle en que radica. Se aduce que sobre este solar tienen los demandantes una construcción que se describe así:
“tjrbaNA: Casa de dos plantas, de manipostería los bajos y los altos de maderas del país y extranjera, techada de zinc, con un balcón pequeño en la planta alta y un martillo en la planta baja, que mide (8.21) ocho metros veintiún centímetros de frente, por (4.51) cuatro metros cincuenta y un centímetros de fondo. Linda por la derecha entrando, izquierda y fondo con propiedades pertenecientes a la suce-sión Pórtela, y al frente, con la calle Eugenio María de Hostos, donde radica.”
Según los demandantes, el demandado, al tomar posesión de ciertos inmuebles que le fueron adjudicados en subasta y en el curso de un procedimiento incoado contra Dolores Pérez viuda de Pórtela, designó la propiedad anteriormente descrita como si formase parte de dichos inmuebles, pose-*467sionándose fraudulentamente de la misma contra la voluntad de los demandantes quienes solicitan que se les restituya en la posesión del referido inmueble.
El demandado en su contestación alega que en ejecución de sentencia dictada en un caso seguido contra Dolores Pérez viuda de Pórtela, sobre cobro de un crédito hipotecario, obtuvo en pública subasta una finca que se describe así:
“URBANA: Casa situada en el pueblo de Yega Baja, calle de £E1 Rosario’, boy Ramón E. Betanees, de manipostería, techada de azo-tea, de 13 varas de frente por 40 varas de fondo, con algunas divisio-nes y una pieza igual frente a la calle de la Palma. Linda por el Sur con la calle Ramón E. Betanees; por la derecha, entrando, con Pedro Lluberas; por la izquierda, con la calle de El Chorro, hoy Eugenio María de Hostos, y por el Norte, con la calle La Palma.”
Niega el demandado las alegaciones fundamentales de la demanda y solicita que la misma sea declarada sin lugar.
No obra en autos prueba documental alguna donde apa-rezca descrito el inmueble hipotecado y vendido en ejecución de sentencia al acredor hipotecario, Francisco J. Marrero. Cuando se le pregunta al márshal por las dimensiones de la casa de que dió posesión al demandado contesta que dicha casa tiene 11 metros de frente por 17 de fondo. Estas dimen-siones no concuerdan con la casa de 13 varas de frente por 40 de fondo que se describe por el propio demandado en la contestación.
Es verdad que el márshal declara que hay una parte dentro de la casa que tiene una planta alta, especie de un mirador, y que Consuelo Pórtela, una de las demandantes, objetó que eso no estaba incluido en la propiedad cuando e] referido funcionario daba posesión al Sr. Marrero del inmue-ble por el mismo adquirido; pero esta prueba no basta para demostrar que se trata de una elevación del edificio hipote-cado, cuando se examina en conjunto toda la evidencia apor-tada.
La señorita Pórtela declara que en 1923 era ése un solar yermo donde no había edificación alguna. “Nosotros,” dice, *468“edificamos esa casa en 1925.” Los demandantes ofrecieron prueba documental para demostrar que la Asamblea Municipal de Vega Baja concedió a la sucesión de Ramón B. Pórtela el usufructo de un solar del municipio, que es el mismo que se describe en la demanda. Se ofreció además como prueba una escritura otorgada ante notario en 7 de marzo de 1932, para demostrar la edificación de la casa que se describe en las alegaciones de la demanda. El demandado se opuso a la admisión de esta prueba por entender que en estos recursos extraordinarios para recobrar la posesión sola-mente debe traerse prueba al tribunal tendiente a justificar la posesión dentro del año precedente a la presentación de la acción. La corte denegó la admisión de los documentos ofrecidos.
La prueba aportada resulta confusa y deficiente. No sabemos si se trata de una elevación de edificios o de nuevas edificaciones donde no las había ni si se edificó antes o des-pués de la hipoteca, porque de los autos no surge la fecha en que tuvo lugar el préstamo hipotecario. Tampoco sabe-mos las dimensiones del solar hipotecado ni estamos en con-diciones de asegurar que el inmueble que se reclama esté comprendido dentro del referido solar.
La corte inferior termina su opinión con estas palabras:
“Al finalizar la vista de este caso, el demandado solicitó de la corte una inspección ocular fundándose en que el juez al llegar allí 'verá que no existe la casa que se describe en la demanda..’ Esta inspección se hizo el 18 de marzo de 1933, y del acta levantada apa-rece lo siguiente:
“ ‘El inmueble objeto de esta acción está ubicado en la calle Eugenio María de Iíostos, de Vega Baja. Es una estructura que ocupa dos plantas. La baja está construida de material o ladrillo en un solo cuerpo, con un anexo o martillo de maderas para cocina; y ocu-pada dicha planta con comedor y sala, y una escalera de maderas que conduce a la planta alta. Esta segunda planta es toda de maderas, techada de zinc, y dividida en tres apartamentos o alcobas-dormito-rios, con un balcón pequeño en su frente a la calle de Hostos.’
*469“La demanda debe ser declarada con lugar. Y condenarse al demandado al pago de las costas. Figueroa v. Lugo, 43 D.P.R. 865; Hernández v. Sánchez, 41 D.P.R. 72; Solis v. Castro, 36 D.P.R. 314; Ortiz v. Silva, 28 D.P.R. 417; Pueblo v. Oms, 35 D.P.R., 757.”
La finca que se describe en el acta de la inspección ocnlar es la misma que reclaman los demandantes y que aparece descrita en la demanda. Nada dice la corte con respecto a. la finca hipotecada y vendida al demandado. No expresa que la finca que se reclama esté incluida en el inmueble adquirido en pública subasta por Francisco J. Marrero.
Acreditada por los demandantes la posesión del inmueble que reclaman y habiendo declarado el márshal que se ajustó estrictamente al mandamiento judicial y que no le dió pose-sión al demandado de cierta propiedad reclamada por la Srta. Pórtela como perteneciente a dichos demandantes, incumbía al referido demandado probar que la casa de dos plantas, objeto de este litigio, estaba incluida dentro de la finca hipo-tecada, y que obtuvo posesión judicial de la planta baja, incautándose por lo tanto de todo el edificio. Si no cono-cemos el inmueble hipotecado, si ignoramos sus colindancias y sus dimensiones, mal podemos asegurar que se trata de una elevación del edificio hipotecado o de una nueva construc-ción donde antes no la había. De acuerdo con el artículo 111 de la Ley Hipotecaria se entenderán hipotecadas junta-mente con la finca, aunque no se mencionen en el contrato, siempre que correspondan al propietario, entre otras mejoras, las que consistan en adorno o elevación de los edificios. El mismo artículo dispone en su inciso segundo que no se con-siderarán hipotecadas juntamente con la finca las mejoras que consistan en nueva construcción de edificios donde antes no los hubiere.
La corte inferior, en el párrafo que precede a la relación de la inspección ocular, dice:
“Además, una de las demandantes, la señorita Pórtela, declaró que la. casa objeto de este pleito está construida en un solar pertene-*470ciiente al municipio; y así se alegó en la demanda. Ese solar, al que testigos del demandado llaman patio, es un espacio abierto en el solar y edificio de que se le dió posesión al demandado, y tiene su frente a la calle de Hostos. ¿Se trata, como se dice, del patio de la casa adquirida por el demandado, o de un solar del municipio, cuya posesión tienen los demandantes, so color de algún derecho para tal po-sesión y actos de dominio? Tal punto no puede ser abarcado en procedimientos de la naturaleza presente, pero sí se lia dicho, sin embargo, como en Puig v. Lorden, 43 D.P.R,. 874, que la persona que haya estado en la posesión material y ejercitado actos de dominio sobre una faja de terreno so color de algún derecho para tal pose-sión y actos de dominio, puede, al ser perturbado en la posesión instar procedimiento para recobrar aquello de que ha sido despojado.”
Es evidente, a nuestro juicio, que el demandado no ha demostrado con la claridad qne fuera de desear que tomó posesión judicial de una finca comprendida dentro de la hipo-teca y descrita en el mandamiento judicial. Los demandantes en cambio han demostrado que estaban en posesión de la finca que reclaman y que de ella se incautó el demandado. El que adquiere en subasta pública una finca hipotecada, al tomar posesión judicialmente de la misma, no puede ir más allá de los límites de la finca adquirida y de los bienes realmente hipotecados. Si se incauta de algo que está fuera de la hipo-teca, tiene el deber de devolverlo, previa reclamación, a su poseedor. Como hemos dicho, la prueba en este caso no es clara. El demandado no ha probado que la finca que re-claman los demandantes estuviese incluida en la hipoteca, y en estas condiciones entendemos que las cosas deben resti-tuirse a su antiguo estado, sin perjuicio de los derechos que puedan asistir a Francisco J. Marrero para tomar legalmente posesión de la propiedad por medio del procedimiento ade-cuado. Es por estas razones que estamos conformes en que se confirme la sentencia apelada.